Statements by the President
I would like to start by making a few comments. Today we are celebrating Europe Day. I have spent most of the day in Florence which, as you know, is the home of the European University Institute and where the Festival of Europe is taking place. A conference on the subject of the state of the European Union took place there too, and I met students from the European University Institute.
We are celebrating the 61st anniversary of Robert Schuman's momentous declaration which paved the way for the creation of the European Union, and we have now achieved a great deal together. Robert Schuman would have been proud of our accomplishments. Our founding fathers knew that crises exist in order to be overcome and to help us build solid foundations for the future, so today, 9 May, remembering the past, we are working on the present and looking forward to the future with hope.
Secondly, the European Union is, today, a full participant in international affairs. This was confirmed on 3 May by the United Nations General Assembly, which accepted the participation of the European Union in the work of the United Nations by an overwhelming majority. Representatives of the European Union will be able to speak at the General Assembly and submit amendments agreed by the Member States of the EU. This is a joint achievement of the Member States, the Commission and Council, but also of the European Parliament. Our voice and actions must remain united. Our joint action is particularly important, as we face the need to decide on further action in North Africa, where tensions are rising, as well as in Syria and Bahrain.
Item three: on 17 May, we will be observing the International Day Against Homophobia in the European Union. The European Union is fighting discrimination on all fronts, in Europe as well as beyond. Homophobia is not an exception. Unfortunately, people all over the world are still being persecuted, tortured and even killed. The obligation to protect the discriminated is embodied in our most important legal acts - in the Treaty and in the Charter of Fundamental Rights. We will keep to this obligation.
And finally, item number four: the European Parliament totally condemns the execution of one of the men sentenced to death by the army tribunal in the Gaza Strip for cooperation with Israel. The European Union is always against the death penalty. A return to carrying out executions undermines efforts for a lasting reconciliation in Palestine.